United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/ A þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedJune30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from: Commission file number 000-30115 ASIA CORK INC. (Exact name of Small Business Issuer as specified in its charter.) DELAWARE 13-3912047 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3rd Floor, A Tower of Chuang Xin Information Building No. 72 Second Keji Road, Hi Tech Zone, Xi’An, Shaanxi 710075 P.R. CHINA (Address of principal executive offices, including zip code) (011) 86-13301996766 (Issuer’s telephone number, including area code) (Former Address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: On August 15, 2009 there were 35,663,850 shares of Common Stock, par value $.0001 per share, outstanding. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): YesoNo þ This amendment is being filed to revise the disclosure regarding the effect of the issuance of common stock purchase warrants as part of a financing by the Company in June 2008. ASIA CORK INC. FORM 10-Q/ A QUARTERLY PERIOD ENDED JUNE 30, 2009 INDEX Page PART I FINANCIAL INFORMATION 1 Item 1: Financial Statements 1 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3: Quantitative and Qualitative Disclosures About Market Risk 25 Item 4: Controls and Procedures 25 PART II OTHER INFORMATION 26 Item 1: Legal Proceedings 26 Item 1A: Risk Factors 26 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3: Default upon Senior Securities 26 Item 4: Submission of Matters to a Vote of Security Holders 26 Item 5: Other Information 26 Item 6: Exhibits 26 PART I Financial Information ITEM 1. FINANCIAL STATMENTS Asia Cork Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, 2009 December 31, 2008 (Unaudited) (Audited) Assets: Current Assets Cash and equivalents $ 497,724 $ 23,605 Accounts receivable, net of allowance for doubtful accounts of $28,290 and $23,787, respectively 5,710,647 4,956,005 Inventories 2,116,528 2,756,011 Advance to suppliers 3,280,798 2,562,357 Loan to unrelated party 1,463,981 1,465,738 Deferred income tax assets 6,264 7,757 Prepayments and other current assets 59,645 34,718 Total Current Assets 13,135,587 11,806,191 Property and Equipment - Net 4,661,015 4,813,629 Deposit for Purchase of Fixed Assets 2,020,294 2,022,719 Deposit for Acquisition 1,463,981 1,465,738 Investment - At Cost 2,049,573 2,052,034 Intangible Assets- Net 168,266 171,178 Deferred Income Tax Assets 14,452 16,586 Total Assets 23,513,168 22,348,075 Liabilities and Equity: Liabilities: Current Liabilities Accounts payable and accrued expenses 1,800,898 1,395,366 Loan payable - 439,722 Convertible note, net 700,000 574,276 Customer deposit 10,106 10,118 Taxes payable 572,242 275,224 Due to stockholders/officers 177,486 177,699 Other current liabilities 18,506 33,027 Total Current Liabilities 3,279,238 2,905,432 Total Liabilities 3,279,238 2,905,432 Equity: Asia Cork Inc. Stockholders' Equity: Common stock, $0.0001 par value, 200,000,000 shares authorized, 35,663,850 issued and outstanding 3,566 3,566 Additional paid-in capital 4,485,446 4,485,446 Additional paid-in capitalstock warrant 279,386 279,386 Reserve funds 2,385,622 2,236,716 Retained earnings 8,559,328 7,966,783 Accumulated other comprehensive income 2,645,084 2,668,724 Total Asia Cork Inc. Stockholders' Equity 18,358,432 17,640,621 Noncontrolling Interest 1,875,498 1,802,022 Total Equity 20,233,930 19,442,643 Total Liabilities and Equity $ 23,513,168 $ 22,348,075 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Asia Cork Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For Three Months Ended June 30, For Six Months Ended June 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ 6,003,271 $ 6,366,384 $ 6,905,775 $ 8,882,729 Cost of Goods Sold 3,861,118 4,173,021 4,550,705 5,856,120 Gross Profit 2,142,153 2,193,363 2,355,070 3,026,609 Operating Expenses Selling expenses 794,478 832,792 919,643 1,112,086 General and administrative expense 158,153 342,888 272,435 416,357 Total Operating Expenses 952,631 1,175,680 1,192,078 1,528,443 Income From Operations 1,189,522 1,017,683 1,162,992 1,498,166 Other Income (Expense) Interest expense, net (102,981 ) (33,804 ) (217,365 ) (46,357 ) Other income (expense), net 27,775 (29,177 ) 52,500 4,966 Total Other Expense (75,206 ) (62,981 ) (164,865 ) (41,391 ) Income Before Taxes 1,114,316 954,702 998,127 1,456,775 Provision for Income Taxes 180,376 151,120 183,200 227,911 Net Income Before Noncontrolling Interest 933,940 803,582 814,927 1,228,864 Less: Net income attributable to the noncontrolling interest 78,948 59,935 73,476 95,035 Net Income Attributable to Asia Cork Inc. $ 854,992 $ 743,647 $ 741,451 $ 1,133,829 Earnings Per Share - Basic and Diluted: - Basic $ 0.02 $ 0.02 $ 0.02 $ 0.03 - Diluted: $ 0.02 $ 0.02 $ 0.02 $ 0.03 Weighted Common Shares Outstanding - Basic and Diluted - Basic 35,663,850 35,413,850 35,663,850 35,413,850 - Diluted: 38,734,025 36,718,822 38,734,025 36,343,578 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Asia Cork Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) For Six Months Ended June 30, 2009 2008 (Unaudited) (Unaudited) Net Income Before Noncontrolling Interest $ 814,927 $ 1,228,864 Other Comprehensive (Loss) Income: Foreign Currency Translation (Loss) Income (23,640 ) 995,517 Comprehensive Income $ 791,287 $ 2,224,381 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Asia Cork Inc. and Subsidiaries Condensed Consolidated Statements of Changes in Equity(Unaudited) For Six Months Ended June 30, 2009 and the Year Ended December 31, 2008 Asia Cork Inc. Stockholders' Equity Common Stock, Retained Earnings / (Accumulated Deficit) Other Comprehensive Income (Expense) Noncontrolling Interest No. of Shares Amount Additional Paid-in Capital Additional Paid-in CapitalStock Warrant Reserve Fund Total Balance, December 31, 2007 35,413,850 $ 3,541 $ 4,396,772 $ - $ 1,741,715 $ 5,729,630 $ 1,564,966 $ 1,522,318 $ 14,958,942 Patent rights donated by chairman - - 4,199 - 4,199 Issued converbile note with stock warrantin June, 2008 - - - 279,386 - 279,386 Issued new common stocks on July 31, 2008 for service received 150,000 15 43,485 - 43,500 Issue new common stocks on August 14, 2008 for service received 100,000 10 40,990 - 41,000 Net income for year ended December 31, 2008 - 2,732,154 - 279,704 3,011,858 Appropriation of Reserve funds - 495,001 (495,001 ) - - - Foreign currency translation gain - 1,103,758 - 1,103,758 Balance, December 31, 2008 35,663,850 $ 3,566 $ 4,485,446 $ 279,386 $ 2,236,716 $ 7,966,783 $ 2,668,724 $ 1,802,022 $ 19,442,643 Net income for six months ended June 30, 2009 741,451 73,476 814,927 - Appropriation of Reserve funds - - - 148,906 (148,906 ) (0 ) - Foreign currency translation loss (23,640 ) (23,640 ) Balance, June 30, 2009 35,663,850 $ 3,566 $ 4,485,446 $ 279,386 $ 2,385,622 $ 8,559,328 $ 2,645,084 $ 1,875,498 $ 20,233,930 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Asia Cork Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows(Unaudited) For the Six Months Ended June 30, 2009 2008 (Unaudited) (Unaudited) Cash Flows From Operating Activities Net Income $ 741,451 $ 1,133,829 Adjustments to Reconcile Net Income to Net Cash Provided by (Used in) Operating Activities Depreciation and amortization 149,497 117,426 Bad debt adjustment 4,530 (2,586 ) Net income attributable to noncontrolling interest 73,476 95,035 Deferred income tax valuation allowance 3,596 - Consulting fees adjusted from deferred 19,680 1,640 Interest expenses for discount on convertible note 130,649 13,969 Changes in operating assets and liabilities: Accounts receivable (766,034 ) (486,350 ) Inventories 636,942 (1,282,737 ) Advance to suppliers (722,379 ) (285,438 ) Prepayments and other current assets (44,679 ) (62,242 ) Accounts payable and accrued expenses 407,694 290,430 Customer deposits - 147,133 Taxes payable 297,705 (16,854 ) Other current liabilities (14,499 ) 8,049 Net Cash Provided by (Used in) Operating Activities 917,629 (328,696 ) Cash Flows From Investing Activities Payment for construction in process - (33,532 ) Net Cash Used in Investing Activities - (33,532 ) Cash Flows From Financing Activities Proceeds from long-term debt - 437,375 Payments to long-term debt (439,722 ) (568,588 ) Proceeds from convertible note - 700,000 Net Cash (Used in) Providedby Financing Activities (439,722 ) 568,787 Net Increase in Cash and Equivalents 477,907 206,559 Effect of Exchange Rate Changes on Cash (3,788 ) (105,736 ) Cash and Equivalents at Beginning of Period 23,605 367,396 Cash and Equivalents at End of Period $ 497,724 $ 468,219 SUPPLEMENT DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ 27,840 $ 31,818 Income taxes paid $ 134,490 $ 295,132 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Construction in process transferred out to property $ - $ 2,409,299 Shareholder donated intangible assets into the Company without payment $ - $ 4,199 Declared common stock for part of consulting fees $ - $ 41,000 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Asia Cork Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION a) Interim financial statements: The unaudited condensed consolidated financial statements of Asia Cork Inc and subsidiaries (the "Company") have been preparedin accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet information as of December 31, 2008 was derived from the audited consolidated financial statements included in the Company's Annual Report on Form 10-K. These interim financial statements should be read in conjunction with that report. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. b) Description of business and reverse merger: Asia Cork Inc. (f/k/a Hankersen International Corp.) (“Asia Cork") was incorporated on August 1, 1996, under the laws of the State of Delaware. Until August 2005, Asia Corky had no operations and the sole purpose of Asia Cork was to locate and consummate a merger or acquisition with a private entity. On July 11, 2008, Asia Cork’s wholly owned subsidiary, Asia Cork Inc., was merged into its parent, Asia Cork, in order to change the name of Asia Cork, after approval by the Board of Directors of Asia Cork pursuant to the Delaware General Corporation Law. Asia Cork is the surviving company of the merger and, except for the adoption of the new name its Certificate of Incorporation is otherwise unchanged. The wholly-owned subsidiary was formed in July 2008 and had no material assets. As permitted by Delaware General Corporation Law, Asia Cork assumed the name of its wholly owned subsidiary following the merger and now operates under the name Asia Cork Inc. Asia Cork’s common stock is quoted on the Over the Counter Bulletin Board under the trading symbol “AKRK.OB. Asia Cork and all its subsidiaries listed below will be called “the Company” in the accompanying condensed consolidated financial statements. 6 In August 2005, Asia Cork, through Kushi Sub, Inc., a newly formed Delaware corporation and wholly-owned subsidiary of Asia Cork ("Acquisition Sub") acquired all the ownership interest in Hanxin (Cork) International Holding Co., Ltd. ("Hanxin International"), a British Virgin Islands limited liability corporation, organized in September 2004. Asia Cork acquired Hanxin International in exchange for shares of common stock and shares of the Series A Preferred Stock of Asia Cork. The capitalizations are described in further detail in Note 14 to the accompanying condensed consolidated financial statements. Subsequent to the merger and upon the conversion of the Series A Preferred Stock, the former shareholders of Hanxin International will own 95% of the outstanding shares of Asia Cork's common stock. As a result of the ownership interests of the former shareholders of Hanxin International, for financial statement reporting purposes, the merger was treated as a reverse acquisition, with Hanxin International deemed the accounting acquirer and Kushi deemed the accounting acquiree. Historical information of the surviving company is that of Hanxin International. Hanxin International has no other business activities but owns 100% of Xi'An Cork Investments Consultative Management Co., Ltd. ("Xi'An"), which owns 92% of Xian Hanxin Technology Co., Ltd. ("Hanxin"), incorporated in July 2002, both Xi'An and Hanxin are People's Republic of China (“PRC”) corporations. Most of the Company’s activities are conducted through Hanxin. During the year ended December 31, 2005, Hanxin acquired 75% equity interest of Cork Import and Export Co. Ltd. (“CIE”), a PRC corporation engages in cork trading businesses. Hanxin is engaged in developing, manufacturing and marketing of cork wood floor, wall and decorating materials. Its products are sold to customers in China and oversea customers in India, the United States of America, Germany and Japan through the distributors or agents. c) Use of estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reporting amounts of revenues and expenses during the reported period.
